     Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                v.
                                                   No. 19 Cr. 373
MICHAEL AVENATTI,

                      Defendant.




              MEMORANDUM OF LAW IN SUPPORT OF
        NON-PARTY NIKE, INC’S MOTION TO QUASH SUBPOENAS




                                      Peter M. Skinner
                                      Andrew Z. Michaelson
                                      David L. Simons
                                      Victor Zapana
                                      BOIES SCHILLER FLEXNER LLP
                                      55 Hudson Yards
                                      New York, NY 10001
                                      (t) +1 212 446 2300
                                      (f) +1 212 446 2380

                                      Attorneys for NIKE, Inc.
          Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 2 of 9



        NIKE, Inc. (“Nike”) respectfully submits this memorandum of law in support of its motion

to quash Defendant Michael Avenatti’s subpoenas duces tecum for certain documents, audio

recordings, and video recordings that he believes may be in the possession of Nike or its attorneys

at Boies Schiller Flexner LLP (“BSF”).1

                                   PRELIMINARY STATEMENT

        The Government has charged Mr. Avenatti with extorting Nike and defrauding his client

Gary Franklin. As documented in video and audio recordings, Mr. Avenatti threatened to vilify

the company and take billions off of its market capitalization unless Nike paid him—not his

client—millions. Mr. Avenatti’s primary “defense” is to try, to the extent possible, to confuse the

jury and distract from his own guilt by introducing evidence about Nike’s conduct in amateur

basketball. In furtherance of this “defense,” he has issued Rule 17(c) subpoenas for documents to

Nike and its outside counsel, BSF, that amount to little more than fishing expeditions for irrelevant

documents or impermissible impeachment material.

        In general, Mr. Avenatti now seeks documents concerning Nike’s conduct with respect to

amateur basketball, as well as Nike’s and BSF’s documents concerning him or Mark Geragos. The

Court should quash Mr. Avenatti’s subpoenas for the same reasons that it denied, in a January 6,

2020, order, his request for issuance of a subpoena duces tecum on Mr. Franklin. The Court

correctly explained that Nike’s conduct “does not provide a defense to the extortion and honest

services wire fraud charges against Avenatti.” (Order of Jan. 6, 2020 [122] (hereinafter “Jan. 6

Order”) at 10 n.2.) Since Mr. Avenatti demanded that Nike pay him millions of dollars, the Court

specifically noted that the extent of any injury that Gary Franklin may have incurred from Nike is



1
 On December 30, 2019, Mr. Avenatti served a subpoena duces tecum on BSF. On December 31, 2019, Mr. Avenatti
served a subpoena duces tecum on Nike seeking many of the same categories of documents. Because both subpoenas
are deficient for similar reasons, in the interest of efficiency Nike addresses them in a single memorandum.


                                                      2
        Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 3 of 9



irrelevant. (Id. at 10.) Thus, the documents Mr. Avenatti now seeks relating to Mr. Franklin and

Nike’s conduct are irrelevant. To the extent that Mr. Avenatti seeks these documents for

impeachment purposes, he runs afoul of United States v. Nixon, 418 U.S. 683, 701-02 (1974).

       Mr. Avenatti’s other overbroad, non-specific requests also fail to satisfy Nixon’s exacting

requirements. Nike and BSF have already produced to the Government all of their respective

correspondence with Mr. Avenatti, Jeffrey Auerbach, and/or Mr. Geragos, and Nike’s

understanding is that the Government has produced this correspondence to Mr. Avenatti.

Similarly, Nike’s or BSF’s correspondence with the Government should be obtained from, if

anyone, the Government. Finally, Mr. Avenatti has no basis to request Nike’s and BSF’s internal,

largely privileged, communications regarding him or Mr. Geragos.

       Accordingly, this Court should quash Mr. Avenatti’s subpoenas to BSF and Nike.

                                 FACTUAL BACKGROUND

       In his subpoena to BSF, which is attached as Exhibit A, Mr. Avenatti demands the

following records:

       1.     All documents relating to Coach Gary Franklin and/or Jeffrey
              Auerbach, from January 2019 through the present, including but not
              limited to, documents memorializing, discussing or involving
              outreach from Auerbach to Jamal James, Carlton Debose, and/or
              John Slusher, and any actions taken as a result of such outreach.

       2.     All documents relating to, mentioning or concerning Michael
              Avenatti or Mark Geragos, from March 1, 2019, through the present.

       3.     All audio and/or video recordings of telephone calls and meetings
              in March 2019 involving Mark Geragos and/or Michael Avenatti.

       4.     All documents, including notes, memoranda, letters and summaries
              relating to, mentioning or concerning any communications or
              meetings with Mark Geragos or Michael Avenatti in March 2019.
              Note: You are requested to produce all drafts, handwritten or
              otherwise, of any such notes, memoranda, letters or summaries, as




                                                3
         Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 4 of 9



              well as all electronic files (complete with metadata) relating to the
              documents.

       5.     All documents, including emails, letters, correspondence and call
              logs with the Department of Justice and/or the United States
              Attorney’s Office for the Southern District of New York and/or the
              FBI relating to Nike, Carlton Debose, Jamal James, Michael
              Avenatti and/or Mark Geragos, from September 26, 2017, through
              the present. Note: This includes call logs and notes of calls with
              Department of Justice and/or the United States Attorney’s Office for
              the Southern District of New York and/or the FBI in February and
              March 2019.

Ex. A at 3.

       And in his subpoena to Nike, which is attached as Exhibit B, Mr. Avenatti demands the

following records:

       1.     All text messages, emails, notes, memoranda, and correspondence
              (without redaction) relating to, mentioning or concerning Michael
              Avenatti, Gary Franklin, Jeffrey Auerbach or Mark Geragos after
              January 25, 2019. Note: You are requested to produce all drafts of
              any such notes, emails, memoranda and correspondence, as well as
              all electronic files (complete with metadata) relating to the
              documents.

       2.     All notes, memoranda, and summaries relating to, mentioning or
              concerning any communications or meetings with Mark Geragos,
              Gary Franklin, Jeffrey Auerbach or Michael Avenatti after January
              25, 2019. Note: You are requested to produce all drafts of any such
              notes, memoranda or summaries, as well as all electronic files
              (complete with metadata) relating to the documents.

       3.     All emails, letters and correspondence with the Department of
              Justice, the United States Attorney's Office for the Southern District
              of New York and/or any other United States Attorney’s Office
              relating to Nike, Carlton Dubose, Jamal James, Gary Franklin,
              Michael Avenatti or Mark Geragos.

Ex. B at 3.




                                                4
         Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 5 of 9



                                      LEGAL STANDARD

       Rule 17(c)(1) authorizes subpoenas for “any books, papers, documents, data, or other

objects.” But this Court “may quash a Rule 17(c) subpoena ‘if compliance would be unreasonable

or oppressive.’” (Jan. 6 Order at 6 (quoting Fed. R. Crim. P. 17(c)(2)).)

       The rule is intended to “shorten the trial” and facilitate production of specific documents

before trial, not to “‘provide an additional means of discovery’ to a defendant in a criminal case.”

(Id. (first quoting United States v. Md. & Va. Milk Producers Ass’n, 9 F.R.D. 509, 510 (D.D.C.

1949), and then quoting Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)).)

Accordingly, the party seeking documents must demonstrate their “relevancy,” “admissibility,”

and “specificity”—put another way, that (1) “the documents are evidentiary and relevant”;

(2) “they are not otherwise procurable reasonably in advance of trial by the exercise of due

diligence”; (3) “the party cannot properly prepare for trial without such production” and “failure

to obtain [the materials] may tend unreasonably to delay the trial”; and (4) “the application is made

in good faith and is not intended as a general ‘fishing expedition.’” (Id. (quoting Nixon, 418 U.S.

at 699-700).)

       If the party seeking documents fails to meet any of these requirements, the Court may quash

the subpoena. See, e.g., United States v. Pena, No. 15-cr-551 (AJN), 2016 WL 8735699, at *2-3

(S.D.N.Y. Feb. 12, 2016).

                                          ARGUMENT

       Mr. Avenatti’s subpoenas to Nike and BSF should be rejected on multiple, independent

grounds. First, the breadth of Mr. Avenatti’s subpoena requests—seeking, for instance, “[a]ll

documents . . . relating to Nike . . . from September 26, 2017, through the present”—betrays his

impermissible intent to start a fishing expedition with his subpoenas. Ex. A at 3 ¶ 5. This Court




                                                 5
         Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 6 of 9



previously held that Rule 17(c) “is not a vehicle to expand the limited discovery provided for

under” Rule 16. (Jan. 6 Order at 11.) Like the subpoena Mr. Avenatti intended to serve on Mr.

Franklin, these subpoenas “read[] like a request under the Federal Rules of Civil Procedure,” and

“[b]lanket requests of this sort violate the specificity requirement set forth in Nixon, which bars

‘fishing expeditions to see what may turn up.’” (Id. (citations omitted).)

       Second, many of the requested documents could be obtained from the Government. Both

Nike and BSF have already produced all relevant, non-privileged communications with Mr.

Avenatti, Mr. Geragos, Mr. Franklin, and Mr. Auerbach to the Government. And it is self-evident

that the Government possesses any correspondence between Nike or BSF and the Government.

Mr. Avenatti must therefore obtain these documents from the Government. See United States v.

Bergstein, No. 16-cr-746 (PKC), 2017 WL 6887596, at *5 (S.D.N.Y. Dec. 28, 2017) (“When

‘many’ of the subpoenaed materials are obtainable through the discovery process, a subpoena

contravenes Nixon’s requirement that subpoenaed materials must not be otherwise procurable in

advance of trial by the exercise of due diligence.”); United States v. Boyle, No. 08-cr-523 (CM),

2009 WL 484436, at *3 (S.D.N.Y. Feb. 24, 2009) (quashing a 17(c) subpoena where it was “likely

that many of the documents that defendant seeks in his subpoena are obtainable from another

source—the United States Attorney’s Office—with little or no diligence required”); (see also Jan.

6 Order at 6 (requiring party who seeks documents through Rule 17(c) subpoena to demonstrate

that they are “not otherwise procurable reasonably in advance of trial by the exercise of due

diligence” (quoting Nixon, 418 U.S. at 699))).

       Third, putting aside the documents or communications already produced to the

Government, little remains of Mr. Avenatti’s subpoena to Nike besides communications involving

either internal Nike lawyers or Nike’s outside counsel at BSF. Such documents fall under the




                                                 6
         Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 7 of 9



attorney-client privilege. See, e.g., Am. Civil Liberties Union v. NSA, 925 F.3d 576, 589 (2d Cir.

2019) (noting that the doctrine protects “communications (1) between a client and his or her

attorney (2) that are intended to be, and in fact were, confidential (3) for the purpose of obtaining

or providing legal advice” (citation omitted)); see also Upjohn Co. v. United States, 449 U.S. 383,

394 (1981) (protecting confidential communications to corporate counsel by corporate employees

“at the direction of corporate superiors in order to secure legal advice from counsel” and about

“matters within the scope of the employees’ corporate duties”).

       Similarly, with respect to Mr. Avenatti’s subpoena to BSF, all that remains are documents

or communications that plainly fall under either the attorney-client or work product protections.

See, e.g., Ex. A at 3 ¶ 4 (demanding from BSF “notes, memoranda, letters and summaries relating

to, mentioning or concerning any communications or meetings with Mark Geragos or Michael

Avenatti”). The work product doctrine protects documents created by or at the behest of BSF

attorneys in anticipation of litigation—in this case, during the Government’s investigations into

alleged wrongdoing related to amateur basketball and Mr. Avenatti’s extortion scheme. See In re

Grand Jury Subpoenas Dated Mar. 19, 2002 & Aug. 2, 2002, 318 F.3d 379, 383 (2d Cir. 2003).

The doctrine protects interested non-parties like Nike. See Crosby v. City of New York, 269 F.R.D.

267, 277 (S.D.N.Y. 2010) (collecting cases).

       Mr. Avenatti is not entitled to any privileged documents from Nike or BSF, and thus this

Court should quash the subpoenas because they seek inadmissible documents. See Pena, 2016

WL 8735699, at *2 (quashing in part because defendant issuing subpoena failed to show that the

documents were not privileged).

       Fourth, to the extent Nike or BSF possess responsive, non-privileged documents that have

not yet been produced to the Government, Mr. Avenatti is unable to demonstrate that any such




                                                 7
         Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 8 of 9



documents are relevant or that he “cannot properly prepare for trial without” those documents.

(Jan. 6 Order at 6 (quoting Nixon, 418 U.S. at 699-700).) The reasoning of this Court’s January 6,

2020 order is instructive. As with the subpoena he sought to serve on Mr. Franklin, Mr. Avenatti

cannot suggest that, in extorting Nike, he “relied on” the additional documents he is seeking. (Id.

at 11 n.3.) Nor can he suggest that “he had any contemporaneous knowledge of the content” of

the documents. (Id.)

       Finally, Rule 17(c) does not permit Mr. Avenatti to seek any of these documents for

impeachment. His pretrial filings have consistently made clear that he intends to put Nike's

conduct on trial, and these subpoenas are surely intended to generate material that he believes can

be used to impeach the testimony of Nike’s counsel at trial. But as this Court’s January 6, 2020

order explained, “the need for evidence to impeach witnesses is insufficient to require its

production in advance of trial.” (Id. at 13 (quoting Nixon, 418 U.S. at 701-02)); see also United

States v. Weissman, No. 01-cr-529 (BSJ), 2002 WL 31875410, at *1 (S.D.N.Y. Dec. 26, 2002)

(“[S]everal cases articulate an absolute prohibition on the use of a Rule 17(c) subpoena solely for

impeachment purposes.”).




                                                8
        Case 1:19-cr-00373-PGG Document 139 Filed 01/13/20 Page 9 of 9



                                      CONCLUSION

       For the foregoing reasons, this Court should quash Mr. Avenatti’s subpoenas duces tecum

served on Nike and BSF.



Dated: January 13, 2020                           Respectfully submitted,

                                                  /s/ Peter M. Skinner
                                                  Peter M. Skinner
                                                  Andrew Z. Michaelson
                                                  David L. Simons
                                                  Victor Zapana
                                                  BOIES SCHILLER FLEXNER LLP
                                                  55 Hudson Yards
                                                  New York, NY 10001
                                                  (t) +1 212 446 2300
                                                  (f) +1 212 446 2380

                                                  Attorneys for NIKE, Inc.




                                              9
Case 1:19-cr-00373-PGG Document 139-1 Filed 01/13/20 Page 1 of 3




                     EXHIBIT A
               Case 1:19-cr-00373-PGG Document 139-1 Filed 01/13/20 Page 2 of 3



AO It (Rev. OII09)Subpoena IDTadt, It a Harin1 ar Trill iu Cricninll Cu:


                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                     Southern District of New York
                  United States of America                                 )
                               v.                                          )
                       Mk::hael AWNIIII                                    )   Case No. 19 Cr 373 (PGG)
                                                                           )
                                                                           )

                    SUBPOENA TO TESTillY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To:      l.u~"''"N oF R,c..o~.s
          0ao 1e; S   SC.11 ILL.c'R     Pt.EJc ,-Flt.
      e./o Mtlct. f>nlle. / ,tnA,ru., ~,<M((./Jb""
          (C1 E'-1\11.,il A-,~e~')
        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
rPlace ofAppearance: lJnlled Sbltes CowthouM                                   Courtroom No.: 705
                            .«>Foley~
                            New Y. NV 10007                                    Date and Time: January 21, 2020, at 9:00am
          You must also bring with you the followin1 documents, electronically stored infonnation. or objects (blank ifnot
applicable):


                                             Se E' ,imtc.H"1fZN1 ''ft"
                                              (RE:v1se; 11..-so-1({)


                                                                               RUBY J. KRAJICK


Date:     OCT 2 8 2019


The nune, address, e-mail. and telephone nwnbcr of the attorney repn:sendng (flllfflr ofpany)                Michael Avenattl
_ _ _ _ _ _ _ _ _ _ _ , who requests this subpoena, are:
 lSCDaA. ~ICK, t:lq.
 201 South Biscayne Blvd., #1210
 Miami, FL 33131
 ~9494
 ICIDtlCDnbnlcklaw.c:om
 The D1118 and Time of the appearance llated above Is the first day of trial Voll' attandance wll not be needed on that data, but you
 muat be avuable ror the dll'lltion of the trial, which may last up to two weeks. Please contact Mr. Srebnick at the above number and
 provide him with a telephone number so that h• may contact you and acMH you of the dale and time when your appearance wit be
 required.
       Case 1:19-cr-00373-PGG Document 139-1 Filed 01/13/20 Page 3 of 3



                                       ATTACHMENT "A"

    1. All documents relating to Coach Gary Franklin and/or Jeffrey Auerbach, from January
       2019 through the present, including but not limited to, documents memorializing,
       discussing or involving outreach from Auerbach to Jamal James, Carlton Debose, and/or
       John Slusher, and any actions taken as a result of such outreach.

    2. All documents relating to, mentioning or concerning Michael Avenatti or Mark Geragos,
       from March 1, 2019, through the present.

    3. All audio and/or video recordings of telephone calls and meetings in March 2019
       involving Mark Geragos and/or Michael Avenatti.

    4. All documents, including notes, memoranda, letters and summaries relating to,
       mentioning or concerning any communications or meetings with Mark Geragos or
       Michael Avenatti in March 2019. Note: You are requested to produce all drafts,
       handwritten or otherwise, of any such notes, memoranda, letters or summaries, as well
       as all electronic files (complete with metadata) relating to the documents.

    5. All documents, including emails, letters, correspondence and call logs with the
       Department of Justice and/or the United States Attorney's Office for the Southern
       District of New York and/or the FBI relating to Nike, Carlton Dubose, Jamal James,
       Michael Avenatti and/or Mark Geragos, from September 26, 2017, through the present.
       Note: This includes call logs and notes of calls with Department of Justice and/or the
       United States Attorney' s Office for the Southern District of New York and/or the FBI in
       February and March 2019.




    Please note that, although this subpoena is being served on the Custodian of Records of
Boies Schiller Flexner ("BSF"), it encompasses all lawyers employed by BSF in March 2019,
including but not limited to Scott Wilson, Benjamin Homes, Valecia Battle, Peter Skinner, and
Andrew Michaelson.
Case 1:19-cr-00373-PGG Document 139-2 Filed 01/13/20 Page 1 of 3




                     i
             Case 1:19-cr-00373-PGG Document 139-2 Filed 01/13/20 Page 2 of 3



AO 69 {Rev, pEl09) Subporna to TestiEj+ et a Hearing ar Trial in a Crimirol Cau
                                                                                                     _                                    r.—.~

                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of New York
                   United States of America                                       )
                              v.                                                  )
                       Michael Avenatd                                            )   Case No. 19 Cr 373 (PGG)



                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIIVQNAL CASE

To:      ~ ~L~D ~ ~~f o F /L6co RAS
                    ~~K~~el~,~s~.
         ~ o ~ ~S s e.E,t ~c.1..~R—
          mbr ~ ~1e~ bs-F/1 .e.on~
        YOU ARE COMbiADiD~D to appear in the United States district court gat the time, date, and place shovm
below bo testify in this crimiriel case. When you arrive, you must remain at the court until We judge or a court officer
allows you to leave.
           -- -
Piece of Ap~n~'          mnrgooc~rrtarsttair -- —             —r---~ --                 --                      .— — _ ,
                         United States Courttwuse                 ;Courtroom No.: 706
                        ~ ~~ ~~ ~ `'                              Date and Time: January 21, 2020, at 9:OOam
                         New York. NY 10007                                                                      _____.. . _ ,
           You must also bring with you the following documents, electronically stored information, or objects (b~a,~ rjnor
applicable):



                                                            5~~ RT7A-U~I~/I~~T" ~~y r


         ~~1                                                                             RUBY J.IGRAJIC'fC

                                                                                      CLERK OF CD

~~: nrT x$._2019                                                                                                                         __
                                                                                                ignalure o   lenE or Depyty Clerk - ~~



The name, address, e-mail, and telephone number of tho attorney representing (►w,ne afparry)                           Michas! AvenatH
                                        who requests this subpoena, are:
xau a ~e~n+ac, r_sq.
201 south Biscayne Bivd., #1210
Mieml, FL 33939
305.6Q~9494
scoti~srebnfc~daw.carn

The pate snd Time of the appearance IEste~ above Is the first day of trial. Your attendance wip not be needed en that date, bul you
must be ava~aWe for the duration of the Utal, which may last up to two weeks. Please contest Mr. Srebnick at the above number and
prpvide him wffh a telephone number so that he may contact you and advise you of the date end Ume when your appearance yv~ll be
~4~.
Case 1:19-cr-00373-PGG Document 139-2 Filed 01/13/20 Page 3 of 3




                                 Attachment "A"


   1. All text messages, emails, notes, memoranda, and correspondence {without
      redaction) relating to, mentioning or concerning Michael Avenat~i, Gary
      Franklin, Jeffrey Auerbach or Mark Geragos after ~~~.~}~~~a.~ ~.S'~ ZoZ q
      Note: You aze requested to produce all drafts of any such notes, emails,
      memoranda and correspondence, as well as all electronic files (complete with
      metadata) relating to the documents.

   2. All notes, memoranda, and summaries relating to, mentioning or concerning
      any communications or meetings with Mark Geragos, Gary Franklin, Jeffrey
      Auerbach or Michael Avenatti after ~~ J any ~ ~ 2.~', ~.o t4
      Note: You are requested to produce all drafts of any such notes, memoranda or
      summaries, as well as all electronic files (complete with metadata) relating to
      the documents.

   3. All emails, letters and correspondence with the Department of Justice, the
      United States Attorney's Office for the Southern District of New York and/or
      any other United States Attorney's Office relating to Nike, Carlton Dubose,
      Jamal James, Gary Franklin, Michael Avenatti or Mazk Geragos.
